Citation Nr: 1518608	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-23 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include: major depressive disorder and a sleep disorder. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1981 to November 1985. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida in October 2010. 

In his April 2012 Substantive Appeal (VA Form 9), the Veteran requested a hearing before a Member of the Board in Washington, D.C. in connection with his claim.  This hearing was scheduled for January 21, 2014.  The hearing was postponed due to weather and a new hearing was scheduled for March 10, 2014.  The Veteran failed to report for that hearing.  Because the Veteran has neither submitted good cause for failure to appear or requested to reschedule the hearing, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reflects that further development is necessary regarding the remainder of the Veteran's claims.  Specifically, the duty to assist has not been satisfied.

In determining whether the duty to assist requires that a VA medical examination or medical opinion be obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d);  38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. 

In the present case, the Veteran contends that his current depressive disorder began during his active service after his wife (at that time) filed for divorce, while he was stationed in Germany in 1983.  He reports he began experiencing depressive symptoms that have waxed and waned since that time.  As the evidence indicates that the Veteran's condition may have begun during his active service, the Board finds that a VA examination is warranted. 

Additionally, the Board finds that the claims file indicates that there is outstanding evidence that may be relevant.  Particularly, the Veteran's medical records from the Miami VA Medical Center (VAMC) report that the Veteran has filed for disability benefits with the Social Security Administration (SSA).  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  As the file indicates that the Veteran's SSA records may be relevant, the VA has an obligation to obtain these records.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

The Veteran has also indicated that his service personnel records may contain information that supports his contentions.  He reports that, while he was in Germany, he was attempting to self-medicate for his depression and that this attempt resulted in "a brief period of alcoholism and drug abuse."  The Veteran indicates that these issues caused him to receive a field grade Article 15 and a separate incident where he was sent to a certified drug & alcohol additions counselor, while he was stationed in Germany.  Significantly, in this case, the service treatment records are unavailable.  In cases, such as the present case, where some of the claimant's service records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Accordingly, the Board finds that attempts should be made to associate his personnel records with his claims folder.  

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should contact the Veteran and ask him to specify all medical care providers, including any private facilities, who have treated him for his claimed conditions.  The AOJ should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file. 

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran where appropriate.

2. Then, the Veteran's complete Social Security Administration disability file should be obtained, including any pertinent claim for benefits, the Social Security Administration decision, and copies of all of the medical records upon which any decision concerning the Veteran's entitlement to benefits was based.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

3. Then, the AOJ should take such additional development action as it deems proper with respect to the claims, including requesting unit records, such as sick call and morning reports or other alternate source records, attempting to verify the Veteran's treatment for alcoholism and drug abuse and Article 15.  In doing so, the AOJ should follow any applicable regulations and directives implementing the provisions of the VCAA as to its notice and development.

The AOJ should specifically request the Veteran's entire personnel file from any appropriate entities and this development should be clearly documented in the claims file.  If no additional service personnel records are located, a written statement to that effect should be incorporated into the record.

4. After the development listed above has been completed, schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any current acquired psychiatric disorder, to include: major depressive disorder and a sleep disorder.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following: 

a. Whether it is at least as likely as not (a 50 percent or greater probability) that any current acquired psychiatric disorder, to include: major depressive disorder and a sleep disorder was incurred in or is the result of military service.  

The claims file should be reviewed in conjunction with this request and the examination report should reflect that such a review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

5. The AOJ should then take such additional development action as it deems proper with respect to the claim.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and a reasonable opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

